  Case 3:20-cr-00047-PGS Document 1 Filed 01/16/20 Page 1 of 5 PageID: 1

                                                                     RECFVED

                        UNITED STATES DISTRICT COURT
                                                                         JAN 1      2020
                           DISTRICT OF NEW JERSEY
                                                                            CLERK


 UNflED STXIES OF AMERICA               : Hon. (/c(     &     At/’

    v.                                  : Crim.No.2.O-47     (fs)
 KATERZYNAZALVEWSKI                        l8U.S.C.1344




                              INFORMATION

         The defendant having waived in open court prosecution by indictment,

the United States Attorney for the District of New Jersey charges:

                                   (Bank Fraud)

          1.    At all times relevant to this Information:

               a.    Defendant KATERZYNA ZALEWSKI C’ZALEWSKI”) was

employed as a bank teller at “Victim Bank 1” in Basking Ridge, New

Jersey. In 2018, ZALEWSKJ was responsible for handling financial

transactions on behalf of customers of “Victim Bank 1”, including

“Victim Customer A.”

               b.    “Victim Bank 1” was a financial institution, as that

term is defined in Title 18, United States Code, Section 20, and was

insured by the Federal Deposit Insurance Corporation. “Victim

Customer A” was a customer of “Victim Bank 1” and maintained

multiple accounts in “Victim Bank 1.”
  Case 3:20-cr-00047-PGS Document 1 Filed 01/16/20 Page 2 of 5 PageID: 2




                         The Scheme to Defraud

      2.     From in or around August 2018 through in or around

June 2019, in Somerset County, in the District of New Jersey, and

elsewhere, the defendant,

                          KATERZYNA ZALEWSKI,

did knowingly and intentionally execute and attempt to execute a

scheme and artifice to defraud a financial institution, as defined

in Title 18, United States Code, Section 20, namely “Victim Bank

1,” whose deposits were insured by the Federal Deposit Insurance

Corporation, and to obtain moneys, funds, credits, assets,

securities, and other property owned by, and under the custody or

control of “Victim Bank 1,” by means of false and fraudulent

pretenses, representations, and promises, as more fully set forth

below.

                    Goal of the Scheme to Defraud

     3.     The goal of the scheme to defraud was for ZALEWSKI to

steal funds from “Victim Bank 1” and “Victim Customer A” by

making unauthorized transfers from “Victim Customer A’s” bank

accounts.

                  Manner and Means of the Scheme to Defraud

      4.     It was part of the scheme to defraud that:

            a.    From in or around August2018 through in or

around June 2019, ZALEWSKI used her position as a bank teller

                                    2
 Case 3:20-cr-00047-PGS Document 1 Filed 01/16/20 Page 3 of 5 PageID: 3




to make unauthorized transfers from ‘Victim Customers A’s”

Certificate of Deposit accounts (CD) to “Victim Customers A’s”

checking account with the intent to fraudulently withdraw funds.

            b.      From in or around August 2018 through in or

around June 2019, ZALEWSKI used ‘Victim Customer A’s”

checking accounts to issue unauthorized fraudulent cashier’s

checks payable to ZALEWSKI’s relatives and others; and

            c.      ZALEWSKI fraudulently caused ‘Victim Bank 1”

to release the following approximate sums of money from ‘Victim

Customer A’s” accounts:

   Date                                     Total Amount Including
                                            Interests and Fees
   August 2,2018                            $34, 636.
   August 2, 2018                           $101,777.09
   January 8, 2019                          $47,925J9    ..._________




   April17, 2019                            $32,146.14
   4pri126, 2019
   May 21, 2019               ..—
                                            $15,441.82
   May30, 2019                      -




   June4, 2019                              $15,229.71
   June 10, 2019                            $5,809.45
   June 13,2019       .

                          .




   June 13, 2019          -




                                    -                     _..   -.




          In violation of Title 18, United States Code, Section 1344.




                                        3
 Case 3:20-cr-00047-PGS Document 1 Filed 01/16/20 Page 4 of 5 PageID: 4




                        FORFEITURE ALLEGATION

      As a result of committing the offense charged in this

Information, the defendant,

                          KATERZYNA ZALEWSKI,

shall forfeit to the United States of America, pursuant to 18 U.S.C.        §
982(a)(2), any and all property constituting or derived from any

proceeds obtained directly or indirectly as a result of the offense.

                      Substitute Assets Provision

      If any of the property described above, as a result of any   act or

omission of the defendant:

           a. cannot be located upon the exercise of due difigence;

           b. has been transferred or sold to, or deposited with, a
              third party;

           c. has been placed beyond the jurisdiction of the court;

           d. has been substantially diminished in value; or

           e. has been commingled with other property which
              cannot be divided without difficulty,


it is the intent of the United States, pursuant to 21 U.S.C.   § 853(p),
as incorporated by 18 U.S.C.    § 982(b)(l) and 28 U.S.C. § 246 1(c), to
seek forfeiture of any other property of the defendant up to the value

of the above forfeitable property.



                                            CRAIGARPENITO
                                            United States Attorney

                                     4
Case 3:20-cr-00047-PGS Document 1 Filed 01/16/20 Page 5 of 5 PageID: 5




    H
                                 0
     ‘W14
